UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2097


BRENDA MASSAQUOI,

                    Plaintiff - Appellant,

             v.

AMERICAN CREDIT ACCEPTANCE,

                    Defendant - Appellee,

             and

ANGELA PREUTER; SHARON PONDER,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:16-cv-02220-BHH)


Submitted: February 28, 2019                                      Decided: March 26, 2019


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Massaquoi, Appellant Pro Se. Jeffrey Andrew Lehrer, FORD & HARRISON
LLP, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brenda Massaquoi appeals the district court’s order accepting the recommendation

of the magistrate judge and granting American Credit Acceptance’s motion for summary

judgment in her employment discrimination action. We have reviewed the record and

find no reversible error in the district court’s rejection of Massaquoi’s discriminatory

discharge claim. * Accordingly, we affirm for the reasons stated by the district court.

Massaquoi v. Am. Credit Acceptance, No. 7:16-cv-02220-BHH (D.S.C. Aug. 31, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
         Because Massaquoi does not challenge in her informal brief the district court’s
decision not to consider the harassment and hostile work environment allegations she
raised in response to the motion for summary judgment, she has forfeited appellate
review of these issues. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th
Cir. 2014). With regard to her retaliation claim, Massaquoi has waived appellate review
by failing to object to the portion of the magistrate judge’s report concluding that she
failed to articulate a causal connection between engaging in protected activity and her
termination. See United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Finally, to
the extent Massaquoi raises new claims for the first time on appeal, we decline to address
them. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016).




                                            2